CTS Corporation Form 10-K ­­­EXHIBIT MANAGEMENT’S DISCUSSION AND ANALYSIS (“MD&A”) OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS (2006-2008) Overview CTS Corporation (“we”, “our”, “us”) is a global manufacturer of components and sensors used primarily in the automotive, communications and computer markets.We also provide electronic manufacturing services, including design and supply chain management functions, primarily serving the communications, computer, industrial, medical and defense and aerospace markets under contract arrangements with original equipment manufacturers (“OEMs”). In the first quarter of 2008, we acquired, with cash, 100% of the outstanding capital stock of Tusonix, Inc. (“Tusonix”) and Orion Manufacturing, Inc. (“Orion”) for $21.1million, net of $1.3 million cash received.Tusonix, based in Tucson, Arizona, is a leader in the design and manufacture of ceramic electromagnetic interference and radio frequency interference (“EMI/RFI”) filters.Orion, based in San Jose, California, is a contract electronics manufacturer. Total sales in 2008 of $691.7 million were reported through two segments, Electronics Manufacturing Services (“EMS”) and Components and Sensors, which represented 57.7% and 42.3% of total sales in 2008, respectively.In 2007, EMS contributed 59.1% of total sales while Components and Sensors contributed 40.9% of total sales. In 2008, we experienced a modest year-over-year sales increase and improved net earnings from 2007, despite the global economic and credit crisis.Revenue trends in the third and fourth quarters of 2008 were down relative to the same quarters of 2007.We expect these trends to continue at least through the first half of 2009.During 2008, we continued to focus on three key priorities: (1) improving profitability concurrently with growing sales; (2) diversification of our customer base and markets; and (3) new product introductions and design wins to drive future revenue growth.As a result, we continued to see growth in certain of our existing served markets, as well as new business awards from existing and new customers. We also proactively implemented several actions during 2008 to mitigate the unfavorable second half sales trend, including: (1) tighter control of working capital, including accounts receivable, inventory and accounts payable; (2) restructuring actions in the third and fourth quarter 2008, including the transfer and consolidation of certain operations to further improve our cost structure, reduction of global headcount by 10% and write-off of certain leasehold improvements; and (3) limiting all discretionary spending. As discussed in more detail throughout the MD&A: · Revenues increased 0.8% in 2008 compared to 2007, despite the economic downturn that began to impact us negatively in the third quarter of 2008.Sales in the Components and Sensors segment increased by 4.3%, primarily driven by acquisition of Tusonix and improved piezoelectric product sales.Sales in the EMS segment decreased by 1.6% attributable primarily to lower expected sales in the computer market due to certain products going end-of-life (“EOL”) partially offset by higher sales into defense and aerospace and communications markets, including the positive impact of the recent Orion acquisition. · Gross margins in 2008 increased $4.4 million from 2007 primarily due to the contribution from higher sales volume and improved operational efficiencies in both segments.Gross margins as a percent of sales were 19.8% in 2008 compared to 19.3% in 2007.Within the EMS segment, margins were favorably impacted by improved product mix as we continue to increase focus on sales into the higher margin target markets of defense and aerospace, industrial and medical.Within the Components and Sensors segment, unfavorable absorption of fixed costs and lower royalty income negatively impacted margins, partially offset by favorable product mix. · Selling, general and administrative (“SG&A”) and research and development (“R&D”) expenses increased as a percent of sales to 14.6% in 2008 from 14.3% in 2007.The increase was driven by incremental expenses to support higher sales in the Components and Sensors segment and research and development spending devoted to the development and launch of new commercial market growth initiatives. · Operating earnings in 2008 decreased slightly to $30.8 million, or 4.5% of sales, from $32.3 million, or 4.7% of sales, in 2007 primarily due to higher restructuring and restructuring-related and R&D expenses, partially offset by improved gross margins.Included in operating earnings were $6.1 million and $2.6 million of restructuring and restructuring-related costs for the years ended December 31, 2008 and December 31, 2007, respectively. · In 2008, our effective tax rate was (2.02%) compared to 21.75% in 2007.Interest and other expense in 2008 was $1.5 million versus interest and other income of $0.2 million in 2007. · Net earnings increased to $29.9 million in 2008 from $25.4 million in 2007.Diluted earnings per share were $0.81 in 2008 and $0.66 in 2007.The 2008 diluted earnings per share included $0.10 of restructuring and related charges and a tax benefit of $0.14.The 2007 diluted earnings per share included $0.05 of restructuring and related charges. 1 Critical Accounting Policies Our MD&A is based on our consolidated financial statements that have been prepared in accordance with accounting principles generally accepted in the United States.The preparation of these financial statements requires management to make estimates and judgments that affect the reported amounts of assets, liabilities, revenues and expenses and the related disclosure of contingent assets and liabilities.We evaluate our estimates on an ongoing basis, based on historical experience and other assumptions believed to be relevant under the circumstances.Actual results may differ, perhaps materially, from the estimates under different assumptions or conditions. Our served markets are characterized by rapid technological change and frequent new product introductions and enhancements.These characteristics, along with global economic conditions, are risks that require management judgment when determining appropriate accounting decisions.Management believes that judgment and estimates related to the following critical accounting policies could materially affect our consolidated financial statements: Estimating inventory valuation reserves, the allowance for doubtful accounts and other accrued liabilities Management makes estimates of the carrying value of our inventory based upon historical usage, new product introductions and projected customer purchase levels.The ever-changing technology environment of the served markets affects these estimates.Similarly, management makes estimates of the collectability of our accounts receivable and analyzes historical bad debts, customer concentrations, customer credit worthiness and current economic trends when evaluating the adequacy of the allowance for doubtful accounts.Finally, we are involved in litigation in the normal course of business and are regulated under a number of environmental and safety laws.Accruals for known exposures are established based on management’s best estimate after considering the advice of legal counsel. Valuation of long-lived and intangible assets, goodwill and depreciation/amortization periods We assess the carrying value of long-lived and amortizable intangible assets and the remaining useful lives whenever events or changes in circumstances indicate the carrying value may not be recoverable or the estimated useful life may no longer be appropriate.Factors considered important that could trigger this review include significant decreases in operating results, significant changes in our use of the assets, competitive factors and the strategy of our business, and significant negative industry or economic trends.We cannot predict the occurrence of future impairment-triggering events nor the impact such events might have on the reported asset values.Such events may include strategic decisions made in response to the economic conditions relative to product lines, operations and the impact of the economic environment on our customer base. When we determine that the carrying value of long-lived and amortizable intangible assets may not be recoverable based on an assessment of future undiscounted cash flows from the use of those assets, an impairment charge to record the assets at fair value may be recorded.Impairment is measured based on fair values utilizing estimated discounted cash flows, published third-party sources, third-party offers and information furnished by third-party brokers/dealers. Goodwill is measured as the excess of cost of acquisition over the sum of the fair values assigned to tangible and identifiable intangible assets acquired less liabilities assumed.We perform goodwill impairment tests at least on an annual basis.We had goodwill of $33.2 million at December 31, 2008 and $24.7 million at December 31, 2007 and 2006. We utilized a third-party valuation expert to assist management to complete the goodwill impairment testing as required by FAS No. 142.During the fourth quarter of 2008, our market capitalization dropped below the net book value of our equity.We considered this difference while completing our annual goodwill impairment testing as of December 31, 2008.This test concluded that our goodwill was not impaired. In reaching our conclusion relative to this market capitalization difference, we used the average CTS stock price for a recent number of days prior to December 31, 2008 and a conservative control premium based on comparative market transactions in our industry.Our analysis assumed revenue growth of approximately 8% over an extended period of time.If our market capitalization remains at or below its current level for an extended period of time, we may be required to recognize an impairment.If we have a goodwill impairment charge in the future, the impairment will have no impact on future cash flows nor will it result in a debt covenant violation. Income Taxes We account for income taxes in accordance with FAS 109, Accounting for Income Taxes, as clarified by FASB Interpretation No. 48, Accounting for Uncertainty in Income Taxes (“FIN 48”).Under this method, deferred income taxes are determined based on the estimated future tax effects of differences between the financial statement and tax bases of assets and liabilities given the provisions of enacted tax laws.Deferred income tax provisions and benefits are based on changes to the assets or liabilities from year to year.In providing for deferred taxes, we consider tax regulations of the jurisdictions in which we operate, estimates of future taxable income and available tax planning strategies.If tax regulations, operating results or the ability to implement tax planning and strategies vary, adjustments to the carrying value of deferred tax assets and liabilities may be required.Valuation allowances are recorded related to deferred tax assets based on the “more likely than not” criteria of FAS No. 109. 2 FIN 48 requires that we recognize the financial statement benefit of a tax position only after determining that the relevant tax authority would more likely than not sustain the position following an audit.For tax positions meeting the more-likely-than-not threshold, the amount recognized in the financial statements is the largest benefit that has a greater than 50 percent likelihood of being realized upon ultimate settlement with the relevant tax authority. Deferred tax assets and liabilities are determined based on the difference between the financial statement and income tax bases of assets and liabilities and carryforwards using currently enacted tax rates.We must also estimate our current tax exposure for situations where taxing authorities would assert tax positions different than those we have taken.Such uncertain tax provisions are routinely reviewed and adjusted when required to reflect changes in estimates based on factors such as changes in tax laws, results of tax authority reviews and statutory limitations.We estimate our income tax valuation allowance by assessing which deferred tax assets are more likely than not to be recovered in the future.The valuation allowance is based on our estimates of taxable income in each jurisdiction in which we operate and the period over which the deferred tax assets will be recoverable. No valuation allowance was recorded in 2008 against the U.S. net deferred tax assets including the U.S. net operating loss carryforward asset of $55 million expiring in 2021-2024.We assessed the future realization of these deferred tax assets utilizing taxable income projections for years 2009 through 2017.Those projections applied taxable income estimates consistent with historical earnings patterns of its traditional automotive and electronic component product lines and a return to levels of profitability in its communication component product line consistent with management and independent consensus views of the moderate recovery expected in the markets we served.We believe that, based upon the historical operating performance of our business units and the successful cost reduction efforts, we more likely than not, will realize the benefits of its U.S. net deferred tax assets. Retirement Plans Actuarial assumptions are used in determining pension income and expense and the pension benefit obligation. After considering the recommendations of our actuaries, we have assumed a discount rate, expected rate of return on plan assets and a rate of compensation increase in determining our annual pension income and expense and the projected benefit obligation.Experience gains/losses arising from any variance between the expected rate of return of plan assets and the actual results are amortized over periods ranging from five to 21 years.During the fourth quarter of each year, we review our actuarial assumptions in light of current economic factors to determine if the assumptions need to be adjusted.Changes in the actuarial assumptions could have a material effect on our results of operations in future years. For 2008, we had a weighted-average discount rate of 6.86% for pension income and expense.The discount rate on our domestic plans was 6.50% at January 1, 2009.The range of discount rates utilized by our foreign plans changed from 2.75% - 6.00% in 2007 to 2.50% - 6.90% in 2008. The expected return on domestic plan assets at January 1, 2009 remained at 8.50% and the range of expected returns on foreign plan assets decreased to 2.50% - 6.70% in 2009 from 2.75% - 7.13% in 2008.We expect these changes in actuarial assumptions will decrease 2009 consolidated pension income by approximately $5.8 million. Equity-Based Compensation Effective January 1, 2006, we adopted the provisions of FAS No. 123(R) that required us to recognize the expense related to the fair value of equity-based compensation awards in the Consolidated Statements of Earnings.We had stock options and restricted stock units outstanding at December 31, FAS No. 123(R) requires companies to estimate the fair value of stock option awards on the date of grant using an option-pricing model.We use the Black-Scholes option-pricing model.A number of assumptions are used by the Black-Scholes option-pricing model to compute the grant date fair value, including expected price volatility, option term, risk-free interest rate, and dividend yield.These assumptions are established at each grant date based upon current information at that time. Expected volatilities are based on historical volatilities of the Company’s common stock.The expected option term is derived from historical data on exercise behavior.Different expected option terms result from different groups of employees exhibiting different behavior.The dividend yield is based on historical dividend payments.The risk-free rate for periods within the contractual life of the option is based on the U.S. Treasury yield curve in effect at the time of grant.The fair value of awards that are ultimately expected to vest is recognized as expense over the requisite service periods in the Consolidated Statements of Earnings.Our stock options primarily have a graded-vesting schedule.We recognize expense on a straight-line basis over the requisite service period for each separately vesting portion of the award as if the award was, in substance, multiple awards. 3 Results of Operations Business Environment We are experiencing an extremely difficult global economic environment, which is especially affecting our Components and Sensors segment.Within this segment, sales of automotive products represented 53% of sales in the fourth quarter of 2008.The automotive light-vehicle sales decreased 35% in the United States and approximately 20% in Western Europe in the fourth quarter of 2008 compared to the same period in 2007 and are projected to remain drastically lower worldwide in 2009.The light-vehicle sales in January 2009 confirmed further deterioration in automotive sales trends.In response, automotive OEMs are idling their plants in an effort to match production volumes with lower sales levels and have further reduced their purchases from component suppliers to lower inventories, affecting our near-term sensor and actuator shipments. In the weakening automotive environment we have diversified our customer base, winning new programs and broadening the application of our sensor technology into the commercial market.Most of the new awards won were from Asian automotive OEMs and our diversification has decreased the percentage of total sales of the Detroit automotive OEMs (General Motors, Ford and Chrysler) which accounted for only 5% of total CTS sales in the fourth quarter compared to 9% in the same period last year.Our success in diversifying our customer base provides confidence in the growth and profitability of the automotive sensor and actuator products beyond 2009 when many new platforms will launch. Within the Components and Sensors segment, sales of electronic components represent 47% of sales in the fourth quarter of 2008.These sales were flat year-over-year due to the challenging economic environment and program push-outs by some OEMs.Still, we achieved record wireless infrastructure design wins in 2008, which are a strong leading indicator of future program revenue, for applications in 3G wireless, WiMax and repeaters. EMS segment sales represented 64% of sales in the fourth quarter 2008.EMS sales were stronger in the fourth quarter of 2008 compared to the third quarter of 2008, despite reduced sales to Hewlett Packard resulting from certain products going EOL.The EMS customer base is more diversified in 2008 than 2007, with no customer representing 10% or more of total company sales in the fourth quarter of 2008.Increased EMS segment sales benefited from both organic sales increases in the defense and aerospace and medical markets and sales growth as a result of acquiring Orion in early 2008. Segment Discussion Refer to Note M, “Segments”, to our consolidated financial statements for a description of the Company’s segments. The following table summarizes net sales and operating earnings by segment: ($ in thousands) EMS Components & Sensors Total 2008 Net sales to external customers $ 399,294 $ 292,413 $ 691,707 Segment operating earnings $ 12,362 $ 24,553 $ 36,915 % of segment sales 3.1 % 8.4 % 5.3 % 2007 Net sales to external customers $ 405,708 $ 280,237 $ 685,945 Segment operating earnings $ 10,175 $ 24,716 $ 34,891 % of segment sales 2.5 % 8.8 % 5.1 % 2006 Net sales to external customers $ 385,744 $ 269,870 $ 655,614 Segment operating earnings $ 6,179 $ 30,963 $ 37,142 % of segment sales 1.6 % 11.5 % 5.7 % 4 Components and Sensors Segment Discussion Sales in the Components and Sensors segment in 2008 increased $12.2 million, or 4.3%, from 2007.The increase was primarily due to the acquisition of Tusonix in January 2008, which increased sales by approximately $14.0 million and improved piezoelectric product sales of approximately $5.0 million, partially offset by lower sales of automotive sensors and actuators of approximately $3.0 million. Segment operating earnings decreased by $0.2 million, or 0.7%, from the prior year.Major drivers in the year-over-year decrease were unfavorable absorption of fixed costs, especially in the fourth quarter as sales declined significantly, incremental operating expenses of approximately $4.5 million to support the higher full-year sales and lower royalty income of approximately $2.0 million.These impacts were mostly offset by the margin contribution from higher full-year sales volume, improved product mix and higher pension income. In 2008, CTS recorded pension income of $7.3 million, compared to $4.5 million of pension income recorded in 2007.The higher pension income results primarily from U.S. pension plans with assets in excess of projected benefit obligations.The primary factors contributing to the increase in pension income were higher gains on the plan assets and a higher discount rate reducing the liability. Sales in the Components and Sensors segment in 2007 increased $10.4 million, or 3.8%, from 2006.The increase was primarily due to higher sales of automotive products of $15.4 million and increased sales in communication infrastructure applications, while sales of certain electronic component legacy resistor products were lower. In 2007, segment operating earnings decreased by $6.2 million, or 20.2%, from 2006.Major drivers in the year-over-year decrease were higher legal and accounting expenses, lower fixed asset gains, lower royalty income, and a favorable insurance settlement received in the first quarter of In 2007, CTS recorded pension income of $4.5 million, compared to $4.0 million of pension income recorded in 2006.The pension income results primarily from U.S. pension plans that with assets in excess of projected benefit obligations.The primary factors contributing to the increase in pension income were higher expected returns on the plan assets and changes in actuarial assumptions. Electronic Manufacturing Services Segment Discussion EMS segment sales in 2008 decreased $6.4 million, or 1.6%, from 2007.The decrease primarily resulted from expected EOL-driven lower sales to Hewlett-Packard and lower industrial market sales, partially offset by higher sales into defense and aerospace and communications markets, which includes the positive impact of the Orion acquisition. The segment operating earnings of $12.4 million increased $2.2 million, or 21.4%, from the prior year.Earnings were favorably impacted primarily by improved product mix from focusing on sales in higher margin markets, despite lower sales volume. EMS segment sales in 2007 increased $20.0 million, or 5.2%, from 2006.The increase was driven by higher sales in industrial, defense and aerospace and communications markets, partially offset by lower computer and medical market sales. In 2007, segment operating earnings of $10.2 million increased $4.0 million, or 64.7%, from 2006.Earnings were favorably impacted primarily by margin contribution from higher sales volume and improved product mix, partially offset by higher compensation expenses and higher legal and accounting expenses. Sales in Geographic Regions Our sales in 2008 increased in the Americas to 56% from 53% in 2007.The Asia-Pacific region accounted for 31% of total sales in 2008 and 34% in 2007.Sales in Europe were unchanged from prior year at 13% in 2008.The following table presents the percentage of net sales into each geographic region within each segment and consolidated: Components & Sensors EMS Consolidated Total Geographic Region 2008 2007 2006 2008 2007 2006 2008 2007 2006 Americas 44 % 49 % 51 % 65 % 56 % 48 % 56 % 53 % 49 % Asia-Pacific 29 % 26 % 26 % 32 % 40 % 46 % 31 % 34 % 38 % Europe 27 % 25 % 23 % 3 % 4 % 6 % 13 % 13 % 13 % Total 100 % 100 % 100 % 100 % 100 % 100 % 100 % 100 % 100 % 5 Discussion - Most Recent Three Years The following table highlights significant information from our consolidated results of operations during the past three years: Yearended December 31, (In thousands of dollars) 2008 2007 2006 Net sales $ 691,707 $ 685,945 $ 655,614 Cost of goods sold 554,116 553,038 533,828 Restructuring-related charges 518 215 956 Gross margin 137,073 132,692 120,830 % of net sales 19.8 % 19.3 % 18.4 % Selling, general and administrative expenses 82,589 82,078 70,913 % of net sales 11.9 % 12.0 % 10.8 % Research and development expenses 18,306 15,896 15,873 % of net sales 2.6 % 2.3 % 2.4 % (Gain) loss on asset sales (219 ) 42 (2,142 ) Restructuring and impairment charges 5,567 2,401 3,368 Operating earnings 30,830 32,275 32,818 % of net sales 4.5 % 4.7 % 5.0 % Interest (expense) (3,814 ) (3,100 ) (3,654 ) Other income 2,279 3,300 1,502 Earnings before income taxes 29,295 32,475 30,666 Income tax (benefit) expense (591 ) 7,063 6,469 Net earnings $ 29,886 (1) $ 25,412 (2) $ 24,197 (3) % of net sales 4.3 3.7 3.7 Diluted earnings per share $ 0.81 (1) $ 0.66 (2) $ 0.63 (3) (1) Net earnings and diluted earnings per share include a net impact of $6.1 million, or $0.10 per diluted share, related to restructuring and restructuring-related charges as a result of company-wide restructuring plans, $1.4 million, or $0.04 per diluted share benefit, pertaining to a change in the tax law of a certain jurisdiction and $4.1 million, or $0.11 per diluted share benefit, related to a reversal of tax reserves. (2) Net earnings and diluted earnings per share include a net impact of $2.0 million, or $0.05 per diluted share, related to restructuring and restructuring-related charges associated with the realignment of operations. (3) Net earnings and diluted earnings per share include a net impact of $3.4 million, or $0.08 per diluted share, related to restructuring and restructuring-related charges associated with the consolidation of the Berne, Indiana operations and the further impairment of an idle facility lease. Net sales increased $5.8 million in 2008, or 0.8%, from the prior year, due to Components and Sensors sales increase of $12.2 million.The sales increase was primarily attributable to the acquisition of Tusonix in January 2008, which increased sales by approximately $14.0 million and improved piezoelectric product sales of approximately$5.0 million.Full-year sales of automotive sensors and actuators were down 1.6% as the impact of drastically lower automotive sales worldwide accelerated over the course of 2008 and was partially offset by the capture of new customers and new product introductions.Sales decreased $6.4 million in the EMS segment, driven by expected EOL-driven lower sales to Hewlett-Packard and lower industrial market sales, partially offset by higher sales in defense and aerospace and communications markets, including the positive impact of the recent Orion acquisition. Net sales increased $30.3 million in 2007, or 4.6%, from 2006, primarily due to EMS sales increase of $20.0 million and growth in automotive component sales of $15.4 million.The EMS sales increase was attributable to higher sales in industrial, defense and aerospace and communications markets, partially offset by lower computer and medical market sales.In addition to the growth of automotive product sales in the Components and Sensors segment, sales in communication infrastructure applications increased, while sales of certain electronic component legacy resistor products were lower. 6 The Company’s 15 largest customers represented 53% of net sales in 2008, down from 59% in 2007 and 61% in 2006.We continue our efforts to broaden our business base with expansion in defense and aerospace, communication and medical markets in the EMS segment and the diversification of automotive sensors and actuators and piezoelectric product offerings in the Components and Sensors segment.Sales to Hewlett-Packard Company represented 11% of net sales in 2008, 17% of net sales in 2007 and 22% of net sales in Gross margins in 2008 increased $4.4 million from 2007 due to favorable product mix and improved cost controls in both segments, partially offset by unfavorable absorption of fixed costs.Gross margins within the Components and Sensors segment were also positively impacted by the contribution from higher sales and higher pension income, partially offset by lower royalty income. Gross margins in 2007 increased $11.9 million from 2006 due to the contribution from higher sales volume and improved operational efficiencies in both segments.Gross margins as a percent of sales were 19.3% in 2007 compared to 18.4% in 2006.Within the Components and Sensors segment, margins were negatively impacted by unfavorable product mix and lower royalty income, partially offset by lower restructuring-related costs.Within the EMS segment, margins were favorably impacted by improved product mix and lower material spending, partially offset by higher restructuring and restructuring-related charges associated with the realignment of operations in the fourth quarter of 2007. Selling, general and administrative expenses as a percentage of sales were 11.9% in 2008 and 12.0% in 2007.Legal and accounting fees occurring in 2007 were offset by expenses associated with acquisitions in 2008. Selling, general and administrative expenses as a percentage of sales increased to 12.0% in 2007 from 10.8% in 2006.Expenses increased $11.2 million, primarily from higher legal and accounting fees, higher compensation expenses and a favorable insurance claim settlement recorded in 2006. Research and development expenses were $18.3 million in 2008 compared to $15.9 million in both 2007 and 2006.The year-over-year increase reflects higher resources devoted to the development and launch of new commercial market growth initiatives.Ongoing research and development investment continues in the Components and Sensors segment.Our research and development activities are primarily focused on expanded applications and new product development, as well as current product and process enhancements.Research and development expenditures in the EMS segment are typically very low. Operating earnings in 2008 decreased to $30.8 million, or 4.4% of sales, from $32.3 million, or 4.7% of sales, in 2007 primarily due to higher restructuring and research and development expenses, as discussed above, partially offset by higher gross margins. Operating earnings in 2007 decreased slightly to $32.3 million, or 4.7% of sales, from $32.8 million, or 5.0% of sales, in 2006 primarily due to higher selling, general and administrative expenses, as discussed above, offset by higher gross margins.The decrease in operating earnings was partially offset by higher gross margins and by lower restructuring and restructuring-related charges in 2007 than in 2006. Interest and other expense in 2008 was $1.5 million versus income of $0.2 million in 2007.Compared to the prior year, net interest expense increased $1.3 million from higher outstanding debt balances and lower interest rates on cash balances.Foreign currency exchange losses were $1.3 million in 2008 versus a gain of $1.1 million in 2007. Interest and other income in 2007 was $0.2 million versus an expense of $2.2 million in 2006.Compared to the prior year, interest income increased $1.1 million from higher cash balances, and interest expense was $0.6 million lower primarily from lower outstanding debt balances.Foreign currency exchange gains increased $0.8 million in 2007 as the dollar appreciated against virtually all major world currencies. During 2008, we changed our effective tax rate from 21.75% to (2.02%).This tax benefit reflects the reversal of a valuation allowance in China, the implementation of the fifth protocol of the Canada-U.S. tax treaty, a greater portion of earnings coming from lower tax rate jurisdictions, and foreign tax holidays.These tax holidays, unless extended, are scheduled to expire in 2009-2011. Net earnings increased $4.5 million to $29.9 million in 2008 from $25.4 million in 2007.Net earnings in 2008 included a net impact of $6.1 million, or $0.10 per diluted share, related to restructuring and restructuring-related charges as a result of a company-wide restructuring plan, $1.4 million, or $0.04 per diluted share, pertaining to a change in the tax law of a certain jurisdiction and $4.1 million, or $0.11 per diluted share, related to a reversal of tax reserves. 7 Restructuring and Restructuring-Related Charges In September 2008, we initiated certain restructuring actions to transfer and consolidate certain operations to further improve our cost structure.These actions resulted in the elimination of approximately 400 positions and the write-off of certain leasehold improvements during the second half of 2008.These actions were substantially complete in December 2008. We incurred approximately $5.5 million in restructuring and restructuring-related costs as a result of these actions. Of the restructuring and restructuring-related costs incurred, $4.8 million relates to the Components and Sensors segment and $0.7 million relates to the EMS segment.Restructuring charges are reported on a separate line on the Consolidated Statements of Earnings and the restructuring-related costs are included in cost of goods sold. In November 2007, we announced a realignment of operations intended to create synergies by further enhancing our shared services model to include manufacturing support functions at locations that serve more than one business.In addition, certain production lines were transferred to better serve key customers and leverage existing capacity.The realignment process was completed in the second quarter of 2008.As a result of this realignment, we incurred approximately $2.6 million and $0.6 million in restructuring and restructuring-related costs in 2007 and 2008, respectively. Of the restructuring and restructuring-related costs incurred, $0.9 million relates to the Components and Sensors segment and $2.3 million relates to the EMS segment.Restructuring charges are reported on a separate line on the Consolidated Statements of Earnings and the restructuring-related costs are included in cost of goods sold. In January 2006, we announced our intention to consolidate our Berne, Indiana manufacturing operations into three of our other facilities.Automotive product operations at Berne were transferred to CTS’ automotive facilities in Matamoros, Mexico and Elkhart,
